Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-30 are allowed.
	The following is an examiner’s statement of reasons for allowance of claims 1 and 26:  The prior art does not disclose an electrostatic discharge protection system, comprising: a reverse breakdown device coupled to the first signal node and having a PN junction with an N-type portion and a P-type portion; the P-type portion connected between the N-type portion and the first selectively switched conductive device. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 15: The prior art does not further include a first impedance between the first signal node and the low potential node in response to the received signal having the first slew rate; and providing a second impedance, higher than the first impedance, between the first signal node and the low potential node in response to the received signal having the second slew rate. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 23: The prior art does not disclose an integrated circuit, comprising: wherein the reverse breakdown device includes a Zener diode. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 24: The prior art does not disclose an integrated circuit, comprising: wherein the controllable voltage source includes a resistor.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 25: The prior art does not disclose an integrated circuit, comprising: wherein the reverse breakdown device includes a PNP BJT having a collector and an emitter, wherein the collector is coupled to the emitter. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836